DETAILED ACTION

Election/Restrictions
Applicant's election of Group II (claims 11-18) in response to the to the restriction requirement dated June 25, 2020 is hereby acknowledged.  Applicant further elected polyester polyols functionalized dendrimers and alkyl benzene sulfonic acid as species for the host and guest components, respectively, of the composition used in the claimed method.  Applicant made these elections in its reply filed December 18, 2020.
Accordingly, claims 11-14, 16 and 17 have been examined in the instant action in accordance with the species election.  Claims 1-10 have been withdrawn as drawn to a non-elected invention whereas claims 15 and 18 have been withdrawn from consideration as drawn to non-elected species.
The present claims, if limited to the elected species for the guest host (i.e., alkyl benzene sulfonic acid), are deemed allowable.

Claim Rejections - 35 USC § 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-14, 16  and 17 are rejected under 35 U.S.C. 103 as unpatentable over Rivers (US 2008/0032902 A1 to Rivers et al., published February 7, 2008) as evidenced by Klomp (USPN 6,905,605 B2 to Klomp et al., issued June 14, 2005).  Klomp is incorporated by reference by Rivers in paragraph [0021] of its specification. 
	Examiner notes that the present specification in paragraph [0004] discloses an embodiment of its claimed method wherein the host-guest complex (i.e., host molecule encapsulating guest molecule) can be formed from mixing a solution of a host molecule with a guest molecule having opposing solubility to that of the host molecule.
	Rivers discloses a method of treating an annular space of a well/subterranean formation to inhibit gas hydrate formation, wherein the method includes adding to the well/formation a fluid (e.g., a completion fluid) that has an effective amount of one or more low dose gas hydrate inhibitors (LDHIs), dendrimeric or branched compounds, linear polymers/co-polymers and/or onium compounds, wherein the fluid is an aqueous fluid or brine, and wherein the dendrimeric compound can be a three-dimensional, highly branched structure or polymer/copolymer (abstract; ([0008]; [0009]; [0012]; [0016]; [0018]; claims 1, 5, 6, 8 and 9 of Rivers).  The method is useful for inhibiting hydrate formation by gas hydrates when the completion fluid is added to subterranean formation and fluids (hydrocarbon fluids/petroleum) produced in the well/formation ([0015]; [0016]; [0022]).  The fluid composition can contain a wax/corrosion inhibitor and/or an organic solvent mixed therein (different solubility that water or brine, “guest molecule”) wherein the solvent can be glycol, alcohol, cyclohexanone, ethoxylated propylene glycol (claims 15 and 17), diisobutylketone and other ketones ([0018]).
	Rivers further discloses the dendrimeric compounds (particularly, hyperbranched polyester amides, “host molecule”) as essentially three-dimensional, highly branched oligomeric/polymeric molecules comprising a core, a number of branching generations and an external surface composed of end groups, wherein structural units may have at least two reactive monofunctional groups, wherein the degree of branching of a particular generation present in a dendrimeric compound is defined as the ratio between the number of branchings present and the maximum number of branchings possible in a completely branched dendrimer of the same generation, wherein "highly branched" may refer to three-dimensional structures that contain a combination of at least 5 functional groups and/or at least 5 functional end groups, and wherein  "highly branched" dendrimeric compounds may have a number average molecular weight in the range of from about 1000 to about 5000 ([0018]).  The dendrimer compounds can be polymers characterized by regular dendrimeric (tree-like) branching with radial symmetry and can possess functionality characterized by one or more of reactive functional groups allowed to react with active moieties different from those featured in the structural units of the starting dendrimeric compounds wherein these moieties are selected with regard to its ability to prevent the growth or agglomeration of hydrate crystals ([0020]; [0021]).  
	In paragraph [0021], Rivers incorporates by reference in its entirety, the disclosure of LDHIs discussed in Klomp.  Klomp teaches dendrimeric compounds or polymers/polyesters functionalized with hydroxyl groups, fatty acids (carboxylic acids, such as lauric and coco fatty acids), poly(propylene imine, succinic anhydride, morpholine and piperazine, wherein terminal ends of the polymer can be a hydroxyl functional end group (abstract; col. 2, line 35 to col. 3, line 32; col. 3, line 60 to col. 4, line 8).  A dendrimer functionalized with a polyester polyamide having multiple hydroxyl end groups can be considered a “polyester polyol”. 
Although Rivers may not expressly depict an example of its fluid composition, a method of treating using thereof, wherein the fluid contains a dendrimer functionalized with a polyester polyol as the host molecule, it has been held that the mere fact that a reference suggest a multitude of possible combinations does not in and of itself make any one of these combinations less obvious, Merck & Co. v. Biocraft Labs., Inc., 874 F.2d 804 (Fed. Cir. 1989).
Thus, the instant claims are unpatentable over Rivers.

Allowable Subject Matter
Present independent claims 11 and 16 would be allowable if limited to the elected species for the guest molecule, namely, alkyl benzene sulfonic acid as species for the guest component of the fluid composition used in the claimed composition and method of treating using thereof..
The prior art of record does not teach or suggest an oil-field composition as recited in independent claims 11 and 16 wherein the guest molecule is an alkyl benzene sulfonic acid.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The Cole reference (US 2016/0222278 A1 to Cole et al.) does not qualify as prior art under the 35 U.S.C. §102 (b)(2)(C) exclusion.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J FIGUEROA whose telephone number is (571)272-8916.  The examiner can normally be reached on 8:30 am -6:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LING SIU CHOI can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN J FIGUEROA/Primary Examiner, Art Unit 1768



March 13, 2021